This is an application on the part of William Toothaker to be admitted to bail in two cases now pending in Osage county, in which he is charged respectively, with the murders of Louis Baldwin and Mrs. Louis Baldwin. These alleged homicides occurred in the public highway near the homes of the petitioner and decedents, who were husband and wife. An application for bail was heretofore made prior to the preliminary examination before Judge R.B. Boone, of the Twenty-fourth district, and was at that time very properly denied, because no unnecessary delay was shown in giving the petitioner a preliminary hearing. The undisputed facts appear to be that one of the deceased parties shot the petitioner with a load from a shotgun just prior to the killing. We deem it inadvisable to enter into a discussion of the evidence, but have reached the conclusion, after a careful examination of the record, that these applications for a writ should be granted, and the defendant admitted to bail in each case.
Bail is therefore fixed in the case of State of Oklahoma v. William Toothaker, for the murder of Louis Baldwin, in the sum of $15,000, for the appearance of said William Toothaker to answer said charge at the next term of the district court of Osage county, and from term to term thereafter until said charge is disposed of according to law, to be approved by the court clerk of said Osage county; and bail in the sum of $10,000 is granted to petitioner in the case of State of Oklahoma v. William Toothaker, wherein he is charged with the murder of Mrs. Louis Baldwin, under the same terms and conditions as above provided.